Citation Nr: 1020137	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-16 475	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
January 1978 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2003, December 2004, September 2006 and May 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

Notably, the August 2003 rating decision denied the Veteran's 
claim for an increased rating for his PTSD, which, at the 
time, was rated as 30-percent disabling.  The December 2004 
rating decision granted a temporary 100 percent rating for 
the PTSD since the Veteran had been hospitalized for more 
than 21 days for treatment of it; this temporary 100 percent 
rating was effective from August 23, 2004 to September 31, 
2004, and, upon termination of that temporary rating, the 
prior 30 percent rating resumed.  Subsequently, a September 
2006 rating decision increased the rating for the PTSD from 
30 to 50 percent retroactively effective from May 29, 2003, 
the date of receipt of the claim for an increased rating.  
That September 2006 decision also denied the Veteran's claim 
for a TDIU.  And most recently, a May 2008 rating decision 
granted another temporary 100 percent rating for the PTSD, 
this time on account of another hospitalization for treatment 
of this condition that lasted more than  21 days; this 
additional temporary rating was effective from June 5, 2007 
to September 31, 2007, and the 50 percent rating resumed upon 
its termination. The Veteran has since continued to appeal, 
requesting a rating higher than 50 percent for his PTSD for 
the times when he did not have a temporary 100 percent 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A 
Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  He is also 
requesting a TDIU.

As support for his claims, the Veteran testified at a hearing 
in January 2010 at the Board's offices in Washington, DC 
(Central Office hearing).  The undersigned Veterans Law Judge 
presided.

Because they require further development, the Board is 
remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends he is unemployable - and therefore 
entitled to a TDIU, because of the severity of his service-
connected disabilities, especially his PTSD.
The Board observes the addition of an entire volume of 
medical records (Volume IV) to the claims file, including 
highly pertinent psychiatric hospitalization records and a 
recent October 2008 VA PTSD examination report.  This 
evidence necessarily affects the outcome of both the PTSD and 
inextricably intertwined TDIU claims.  Unfortunately, the RO 
has not readjudicated these claims since the September 2006 
supplemental statement of the case (SSOC) concerning the PTSD 
claim and since the January 2008 statement of the case (SOC) 
concerning the TDIU claim.  And the Vetteran has not waived 
his right to have the RO initially consider this additional 
evidence, such as in another SSOC.  See 38 C.F.R. §§ 19.31, 
19.37, 20.800, 20.1304(c) (2009); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

There is also evidence, including especially in this large 
batch of additional evidence mentioned, supporting the notion 
that theVeteran is no longer employable on account of the 
severity of his PTSD.  So as these records raise the issue of 
his potential entitlement to a TDIU in the course of him 
challenging the assigned disability rating for his service-
connected PTSD, his TDIU claim is part and parcel of this 
claim for a higher rating for his PTSD and properly before 
the Board.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001); VAOPGCPREC 
6-96 (Aug. 16, 1996); and VAOGCPREC 12-2001 (July 6, 2001).



As such, the Board concludes that VA must assess the current 
severity of the PTSD and determine its impact on the 
Veteran's employability.  In making this important 
determination, consideration may be given to his level of 
education, special training, and previous work experience, 
but not to his age or impairment caused by disabilities that 
are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2009).

The AMC therefore should attempt to obtain an addendum 
opinion from the October 2008 VA examiner since that examiner 
failed to provide a separate Global Assessment of Functioning 
(GAF) score for the service-connected PTSD, apart from the 
non-service-connected personality disorder and alcohol/drug 
abuse.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  In Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a Veteran's 
service-connected psychiatric disability can be distinguished 
from any other diagnosed psychiatric disorders, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  So, on remand, the VA psychiatric examiner must 
attempt to distinguish the portion of the GAF score that is 
attributable to the service-connected PTSD from that, 
instead, attributable to the nonservice-connected personality 
disorder and alcohol/drug abuse, to the extent this 
distinction is medically possible or feasible.

This additional medical comment is especially needed since 
the October 2008 VA comensation examiner assigned a GAF score 
of 55, whereas, as pointed out during the recent hearing, the 
Veteran previously had received a much lower GAF score of 
only about 25 when earlier evaluated in October or November 
2007.



Moreover, the October 2008 VA examiner concluded the 
Veteran's "PTSD symptoms of avoidance and irritability 
moderately impair his functioning in employment," while 
opining that the personality disorder and alcohol/drug abuse 
are each independently responsible for his impairment in 
employment.  So it is unclear whether he is precluded from 
obtaining and maintaining substantially gainful employment 
due to his PTSD, when considered alone.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Request an addendum opinion from the 
October 2008 VA mental health examiner 
regarding the nature and severity of the 
Veteran's PTSD.  Ask the examiner to 
provide a GAF score for the PTSD 
exclusively, that is, distinct from the 
non-service-connected disabilities, 
especially the personality disorder and 
alcohol/drug abuse.  If it is not possible 
or feasible to make this distinction, then 
the examiner should expressly indicate 
this and provide explanation.

The examiner is also requested to indicate 
whether it is at least as likely as not 
the Veteran is unemployable (meaning 
incapable of obtaining and maintaining 
substantially gainful employment) solely 
on account of the severity of his service-
connected PTSD.  His personality disorder 
and alcohol/drug abuse cannot factor into 
this determination of whether he is 
unemployable on account of his service-
connected PTSD unless it is determined the 
personality disorder and/or alcohol or 
drug abuse are consequent symptoms of the 
PTSD or indistinguishable from it.



The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

If this addendum opinion cannot be 
obtained, then schedule the Veteran for 
another VA mental health examination to 
address these same questions.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse consequences 
on this pending claim.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical and other 
history.

2.  Then readjudicate the claims in light 
of the additional evidence.  In 
readjudicating these claims, it necessary 
to discuss all additional evidence 
submitted since the last relevant SOC and 
SSOC concerning the PTSD and TDIU claims, 
respectively.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


